Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 1 of 108

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

Case No. 1:10-CR-00162 (KMW)

SABIRHAN HASANOFF,
Defendant.

MOTION FOR COMPASSIONATE RELEASE
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(4)

Defendant, Sabirhan Hasanoff, pro se, respectfully moves
this Court for an order reducing his sentence to time served
based on the "extraordinary and compelling reasons" discussed
below, pursuant to the amended 18 U.S.C. § 3582(c)(1)(A)(i).

| INTRODUCTION

Hasanoff is 10-plus-years into a i8-year prison term for
conspiring and providing and attempting to provide material
support and resources to 4 terrorist group. Hasanoff makes no
excuses for his conduct and accepts full responsibility for his
wrongful actions. . Nothing submitted by Hasanoff or on his behalf
is intended to diminish or detract from the serious nature of his
offense, his complete and unconditional - acceptance of
responsibility, or his regret for his unlawful actions.
Hasanoff's acceptance of responsibility, as well as his deep

' sense of remorse, is unqualified.

 

 
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 2 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 3 of 108

Hasanofé, 44 years old, is currently incarcerated at the
Federal Correctional Institution at Otisville ("FCI-Otisville")
where the COVID-i9 virus has reached. On April 28, 2020, a
request was submitted to the Warden of FCI-Otisviile asking that |
he move this Court for a reduction of Hasanoff's sentence under .
the Federal Compassionate Release statute, 18 U.S.C. §
3582(c)(1)(A)(i), based on the “extraordinary and compelling |
reason" that his family circumstances due to the GOVID-19
outbreak has left him the sole caregiver for his mother and the
sole provider for his wife and children. On April 12, 2020, the
cOVID-19 outbreak caused Hasanoff's father, Abithan Hasanoff, his
death. Hasanoff's father supported and cared for his ailing wife,
Hasanof£'s mother, who has early onset Alzheimers, and also
supported Hasanoff's wife and three (3) children (ages 10-16).
Hasanoff's father death has left Hasanoff's wife and chiidren in
dire financial straits and his mother both - without financial
support and a caregiver. Hasanoff has become the sole available
caregiver for his mother and the sole provider for his wife and
kids. |

Hasanoff has an extraordinary record of rehabilitation in
prison. That record includes sterling prison conduct, attending
prison courses, completing vocational and educational courses.
Hasanoff's record of rehabilitation is also extraordinary, and
there is no concern that he would be a danger to the public if

released.

 
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 4 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 5 of 108

These circumstances lead Hasanoff to seek a _ sentence
reduction under the federal compassionate release statute. 18
U.S.C. § 3582(c)(1)(A)(i)}. After the changes made to _ the
compassionate release statute by the First Step Act, district
courts no longer require a motion from the Director of the BOP to
resentence federal prisoners under § 3582(c)(1)(A)(4)- This Court
may resentence if a prisoner files a motion and establishes
extraordinary and compelling reasons for a sentence reduction.
Those extraordinary and compelling reasons are present here
because the COVID-19 outbreak has changed Hasanoff's family
circumstances, his risk of contracting COVID-19 at Otisville has
increased, and Hasanoff has compiled a remarkable record of
rehabilitation showing that, if released, he is no danger to the
public. Hasanoff has thus presented extraordinary and compelling
reasons for this Court: to resentence him to time served in order
to provide and care for his mother and his wife and children.

More than 30 days have elapsed between Hasanoff's request
for reduction in sentence to the warden and a response. Thanks to
the amendments to § 3582(c)(1)(A) that were enacted as part of
the First Step Act, See P.L. 115-391, 132 Stat. 5194, at § 603
(Dec. 21, 2018), the Court is now empowered to reduce Hasanoff's
sentence, and I ask the Court to do just that for the reasons set
forth below.

FACTUAL BACKGROUND

 

On June 4, 2012, Hasanoff, pled guilty to a two-count

 superseding information charging him with (1) providing and

 
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 6 of 108
Case 1:10-cr-00162-KMW Document 257. Filed 07/17/20 Page 7 of 108

attempting to provide material support and resources to a
terrorist group, in violation of i8 U.S.C. § 2339B, and (2)
conspiring to provide material support and resources to a
terrorist group, in violation of 18 U.S.C. § 371. United States
v._ Hasanoff, No. 14:10-CR-00162 (KMW) (ECF Nos. 102, 106).
Hasanoff was sentenced to 180 months’ imprisonment on Count One
to be served consecutively to 36 months on Count Two, for a total
of 216 months (18-years). Hasanoff remains incarcerated with an
“expected release date of September 26, 2025.

Hasanoff has served almost 70% of his ‘sentence. While in
custody his conduct has been exemplary and he has been a. model
inmate. He is the inmate liaison with senior staff for the Muslim
Community at FCI-Otisville, and has taught classes in the
Education Department. Hasanoff has also been working with Rabbi
Richter on a deradicalization program at fFCI-Otisville for
inmates convicted of terrorism offenses.

On April 12, 2020, the COVID-19 outbreak caused Hasanoff's
father, Abithan Hasanoff, his life. (Ex. A, Death Certificate).
Hasanoff's father supported and cared for his ailing wife Saiyara
‘Hasanoff, Hasanoff's mother, who has early onset ‘alzheimers,
spinal degenerative disc disease/spinal arthrosis, rheumatoid
arthritis, and is awaiting a total right knee replacement. She
currently takes several medications for pain and memory loss. Due
to these conditions Mrs. Hasanof£ is partially immobile. Since
Hasanoff's father passing, Hasanoff's “mother has been living

alone in Brooklyn, NY, with .no caregiver to assist her.
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 8 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 9 of 108

Hasanoff's mother requires care in most aspects of her activity
of daily living. (Ex. B, Saiyara Hasanoff Affidavit). Hasanoff's
father also supported Hasanoff's wife, Wahida Hasanoff and their
three (3) children (ages 10-16). Hasanoff's wife and kids have
been in dire financial difficulty after Hasanoff's father's death
due to the COVID-19 outbreak. (Ex. .G, Wahilda Hasanoff
Affidavit). .

COVID-19's rapid spread through the BOP system is an
unprecedented public health crisis. Beginning in March 2020 FCI-
Otisville suffered an outbreak of COVID-19 with well over two
dozen inmate and staff | infections.
(nttps://www. bop.gov/coronavirus/index.jsp)- These numbers are
likely under counted due to lack of wider testing--FCI-Otisville
only tests symptomatic inmates. With at least 3 confirmed cases
in Hasanoff's housing unit, he is at a high risk of contracting
COVID-19. Hasanoff's father, who passed away from COVID-19, had a
pre-existing Thoracic Aortic Aneurysm, a condition that may be
genetically inherited. One of the percursors of Thoracic Aortic
Aneurysm is high blood cholesterol which Hasanoff has had for the
past several years and has been taking Pravastatin to lower his
blood cholesterol. level. Hasanoff's herniated disc in L-2 and
pinched nerve (Ex. D), have worsened to the point he is
constantly taking prescribed pain medication to alleviate his
condition. Hasanoff who is the sole available caregiver and
provider for his mother and wife and children, it would be a

devasting blow if he would die from COVID-19 especially after
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 10 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 11 of 108

losing the patriarch of the family to the same virus only two
months ago. |

On April 28, 2020, a written request was submitted to the
Warden of FCI-Otisville asking that he move this Court for a
reduction of Hasanoff's sentence under § 3582(c}(1)(A)(i). (Ex.
H, Compassionate Release Request). More than 30 days have elapsed
between Hasanoff's reduction in sentence request to the warden
and a response. | |

DISCUSSION

The Court now has the authority to reduce Hasanoff's
sentence based on the extraordinary and compelling circumstances
presented here. First, it has the jurisdiction to hear this
motion because more than 30 days have elapsed between Hasanoff's
reduction in sentence request to the warden and a response.
Second, the changes to 18 U.S.C. § 3582(c)(1)(A)(i) made by the
First Step Act have finally vested the Court with the authority
to decide when extraordinary and compelling circumstances warrant
a sentence reduction. Third, the family circumstances presented
here cry out for a sentence reduction.

A. The Court Has Jurisdiction to Grant. Release’ for.
Extraordinary and. Compelling Reasons.

The compassionate release statute was first enacted as part
of the Comprehensive Crime Control Act of 1984. It provided that
a district court could not modify a final term of imprisonment
except in four situations, one of which was the existence of
“extraordinary and compelling reasons" warranting the reduction,
as determined by the sentencing court. But although the courts

had the final decision-making authority over whether a sentence
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 12 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 13 of 108

would be reduced, the “statute imposed a gatekeeper--that
‘authority could be invoked only upon a motion by the Director of
the BOP. Without such a motion, sentencing courts were powerless
to reduce a prisoner's sentence, even if the court concluded that
extraordinary and compelling reasons warranted the reductions. 18
U.S.G. § 3582(c){1)(A)(i); see also P.L. 98-473, 98 Stat. 1837
(Oct. 12, 1984).

That changed when Congress enacted the First Step Act, which
amended § 3582(c)(1)(A). See P.L. 115-391, 132 Stat. 5194, at §
603 (Dec. 21, 2018). Under the amended statute, a court can now
reduce a sentence for “extraordinary and compelling reasons" in
two circumstances: (i) if the Director of the BOP files a motion
requesting such relief; or (ii) "upon motion of the defendant,"
if- the defendant has fully exhausted all administrative remedies
to appeal the BOP's failure to bring a motion, or if 30 days have
lapsed "from the receipt of such a request by the warden of the
defendant's facility," whichever is earlier. 18 U.S.C. §
3582(c)(1)(A); see also United States v Cantu, No. 1:05-CR-458-
1, 2019 WL 2498923, at “3 (S.D. Tex. June 17, 2019)("Under the
newly amended § 3582(c)(1)(A) [the defendant] has standing to
bring this motion because more than 30 days elapsed between his
reduction-in-sentence request to the warden and a response.");

United States v. Cantu-Rivera, No. CR H-89-204, 2019 WL 25/8272,

 

at “4 (S.D. Tex. June 24, 2019)(defendant's "petition . . . meets
the requirement of a lapse of 30 days from the receipt by the

warden of the defendant's facility . . . The Court therefore has

 
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 14 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 15 of 108

authority to address the motion of the defendant."). As noted
above, Hasanoff's request to the warden at his facility was
submitted on April 28, 2020. More than 30 days have elapsed
between Hasanoff request to the warden and a response. ©
Accordingly, Hasanoff is entitled to bring his motion directly to |
the Court pursuant to 18 U.S.C. § 3582(c)(1)(A), and this Court
is vested with the jurisdiction to rule on the requested relief.

B. The Requested Relief Is Consistent with the Text of the
Statute and the Sentencing Commission's Policy Statements.

1. Congress Did Not Limit "Extraordinary and Compelling
Reasons". to. a Specific, Enumerated Set of Circumstances.

Gongress did not define what would constitute an
"extraordinary and compelling reason" warranting a reduction of a
sentence under § 3582(c). Indeed, the legislative history
confirms that it intended to grant federal sentencing courts
broad discretion to make those determinations on a case-by-case
basis, and to reduce fundamentally unfair sentences where such
reasons exist.
| Congress' initial goal in passing the Comprehensive Crime
Control Act was to abolish federal parole and create a
“completely restructured guidelines sentencing system." S. Rep.
No. 98-225, at 52, 53 n.74 (1983). But with the elimination of
parole as a corrective measure in cases where early release is
warranted, Congress recognized the need for an alternative review
process. It therefore allowed for judicial reduction of certain
sentences under § 3582(c):

The Committee believes that there may be
unusual cases in which an eventual reduction in

 
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 16 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 17 of 108

the length of a term of imprisonment is

justified by changed circumstances. These would

include cases of severe illness, cases in which

other extraordinary and compelling

circumstances justify a reduction of an

unusually long sentence, and some .cases in

which the sentencing guidelines for the offense

of which the defendlant] was convicted have

been later amended to provide a shorter term of

imprisonment.
Id. at 55-56. Put differently, rather than- having the Parole
Commission review every federal sentence, Congress decided to let
sentencing courts decide, in a far narrower band of cases
presenting extraordinary and compelling circumstances, if "there
is a justification for reducing a term of imprisonment." Id. at
- 56.
The situations listed in $ 3582(c) were thus intended to

' enabling

serve as "safety valves for modification of sentences,'
sentence reductions when justified by factors that previously
could have been addressed through the (now abolished) parole
system. Id. at i121. This approach was intended to keep "the

' rather than

sentencing power in the judiciary where it belongs,'
with a federal parole board, and it permitted "later review of
sentences in particularly compelling situations." Id. Notably, |
Congress imposed no limitations on courts’ authority to make such
determinations, declining to define what . constitutes
“extraordinary and compelling reasons" or to otherwise constrain
judges' discretion. The mandate was simple: If extraordinary and
compelling circumstances were present, they would "justify a

reduction of an unusually long sentence." S. Rep. No. 98-225, at

55-56.

 
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 18 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 19 of 108

Unfortunately, the establishment of the BOP as a gatekeeper
effectively eliminated the safety valve. The BOP, which is of
course part of the Department of Justice, hardly ever opened the
gate. As a result, Congress, through the First Step Act, allowed
direct access to the sentencing court once an inmate's request ‘to
the BOP has been exhausted.

2. The U.S. Sentencing Commission Has Not Limited

"Extraordinary and Compelling Reasons" for Compassionate
Release to Medical, Age-Related, or Family
Circumstances.

When enacting § 3582(c), Congress delegated the
responsibility for determining what constitutes "extraordinary
and compelling reasons" to the U.S. Sentencing Commission (the
"Commission"). See 28 U.S.C. § 994(t)("The Commissiion eo ee
shall describe what should. be considered extraordinary and
compelling reasons for sentence reduction, including the criteria
to be applied and a list of specific examples."); see also 28
U.S.C. § 992(a)(2){the Commission shall promulgate general policy
statements regarding ‘'the sentence modification provisions set
forth in section . . . 3582(c) of title 18"). The resulting
policy statement by the CGommission sets forth the following
factual considerations: (A} the "Medical Condition of the
Defendant," including terminal illness and _ other serious
conditions and impairments; (B) the "Age of the Defendant," for
those 65 and older with serious deterioration related to aging
who have completed at least 10 years or 75 percent of the term of

_ impriosnment; (C) the “Family Circumstances of the Defendant,"

where a child's caregiver or spouse dies or becomes incapacitated

°10
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 20 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 21 of 108

without an alternative caregiver; and (D) "Other Reasons," when
the Director of the BOP determines there is "on. extraordinary and
compelling reason other than, or in combination with, the reasons
described in subdivisions (A) through (C)." U.S.S.G. § 131.13,
Application Note 1(A). It is under this catch-all provison and
the "Family Circumstances" that Hasanoff seeks relief.
Additionally, the commentary makes clear that the extraordinary
and compelling reasons "need not have been unforeseen at the time
of sentencing in order to warrant a reduction in the term of
imprisonment." U.S.S.G. § 1B1.13, Application Note 2. In other
words, even if an “extraordinary and compelling reason reasonably
could have been known or anticipated by the sentencing court,
[that fact] does not preclude consideration for a [sentence]
‘ceduction." Id.

As the above language makes clear, extraordinary and
compelling reasons for a sentence reduction may exist even when
an inmate is not elderly, ill, or facing complicated family
circumstances. And though the policy statement--which has not
been amended since the passage of the First Step Act--vests the
Director of the BOP with the authority to determine when such
"other reasons" might warrant a reduction in a particular case,
that language is now irreconcilable with the revised statute, |
which permits a defendant to bring a § 3582 motion to the Court
without any response from the BOP or even if the BOP expressly
decides that no reasons warrant a reduction of sentence.

Accordingly, that aspect of the commentary is not binding on the

11
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 22 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 23 of 108

courts for two reasons: (1) the Guidelines are advisory only, see

 

United States v. Booker, 543 U.S. 220 (2005); and (2) it is
inconsistent with the text and the undisputed purpose ef the

First Step Act. See United States v. Da Cai Chen, 127 F.3d 286,

 

291 (2d Cir. 1997)(commentary that relates to a statute, or to a
guideline that mirrors a statute (as here), is not entitled to

deference); see also United States v. Pierninanzi, 23 F.3d 670,

 

683 (2d Cir. 1994). Indeed, at least three district courts, since
the passage of the First Step Act, have observed that § 1B1.13
"has not yet been updated to reflect that defendants (and not
just the BOP) may move for compassionate release," United States
v. McGraw, 2019 WL 2059488, at “2 (S.D. Ind. May 9, 2019), and
"'bplecause the current version of the Guideline policy statement
conflicts with the First Step Act, the newly-enacted statutory
provisions must be given effect." Cantu-Rivera, 2019 WL 2578272,
at “2 n.1; see also Cantu, 2019 WL 2498923, at “4 ("Given the
changes to the statute, the policy~statement provision that was
previously applicable to 18 U.SeC. § 3582(c)(1)(A) no longer fits
with the statute and thus does not comply with the congressional
mandate that the policy statement must provide guidance on the
appropriate use of the sentence-modification provisions under §
3582."). |

The Court's authority to reduce Hasanoff's sentence is not
only consistent with the statute, but also with the Language in
the policy statement, which makes clear that "[t]Jhe court is in a

unique position to determine whether the circumstances warrant a

12
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 24 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 25 of 108

reduction (and, if so, the amount of reduction)" and encouraging
the filing of a motion for compassionate release where a
defendant “meets any of the circumstances set forth in [the]
Application Note." As mentioned above, in amending the language
of 18 U.S.C. § 3582(c)(1)(A), Congress finally empowered courts
to make this critical determination, even in the face of a BOP
determination that a defendant's case is not extraordinary or
compelling.
Thus, a district court in Texas held as follows:

[T]he correct interpretation of §

3582(c)(1)(A)--based on the text, statutory

history and structure, and consideration of)

Gongress's ability to override any of the

Commission's policy statements ‘at any time’ [.

. .]--is that when a defendant brings a motion

for sentence reduction under the amended

‘provision, the Court can determine whether any

extraordinary and compelling reasons other than

those delineated in U.S.S.G. § 131.13 cmt.

N.1(A)-(G) warrant granting relief.
Cantu, 2019 WL 2498923, at “5. See also United States v. Ebbers,
2020 WL 91399, at “4 n.6 (S.D.N.Y. Jan. 8, 2020)("[T]he First
Step Act reduced the BOP's control over compassionate release and
vested greater discretion with courts. Deferring to the BOP would
seem to frustrate that purpose."); United States v. Beck, 2019 WL
2716505, at "6 (M.D.N.C. June 28, 2019)("While the old policy
statement provides helpful guidance, it does not constrain the
Court's independent assessment of whether ‘extraordinary and
compelling veasons' warrant a sentence reduction under §

3582(c)(1)(A)(i)."). This Court, therefore, may make an

independent assessment of Hasanoff's case in considering whether

13
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 26 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 27 of 108

extraordinary and compelling reasons warrant the vreduction of
his sentence.

Since the passage of the First Step Act; courts have found
that they may rely on this "catch-all" provision to determine
eligibility, even in cases where the BOP has made no
determination regarding an inmate's eligibility for compassionate
release. See, e.g-, United States v. Reyes, 2020 WL 1663129, at
*9 (N.D. ILl. Apr. 3, 2020)(granting compassionate release motion
under the catch-all provision in the absence of any BOP finding
regarding eligibility); United States v- Owens, No. 97-CR-2546-
CAB, ECF No. 93 at 4 (S.D. Cal. Mar. 20, 2020)("In the wake of
the First Step Act, numerous courts have recognized the court can
determine whether extraordinary and compelling reasons exist to
modify a sentence~-and may do so under the ‘catch all' provision
similar to that recognized in U.S.S.G. Manual § 1B1.13 n.i(D). .
-"). As a result, the policy statement in the Sentencing
Guidelines does not prevent this Court from making an independent
determination that Hasanoff's unique set of circumstances is an
extraordinary and compelling reason justifying his release.

3. Extraordinary and Compelling Circumstances Warrant a
Reduction in Hasanof£'s Sentence.

Given Hasanoff's extraordinary family circumstances, the
death of his father due to COVID-19 which left Hasanoff the sole
available caregiver for his ailing mother and the sole provider
for his wife and children, his increased risk of contracting
COVID-19 at FCI-Otisville, and his remarkable record of

rehabilitation showing that, if released, he is no danger to the

14
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 28 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 29 of 108

public, presents extraordinary and compelling reasons for a
reduction in Hasanoff's sentence.

in addition, | a motion for relief under 18 U.S.C. §
3582(c)(1)(A)(i) requires a court to consider other factors that
may warrant relief, including the defendant's rehabilitation, the

sentencing disparities with his co-defendants, and other factors

 

bearing on the person Hasanoff is today.. See also Cantu-Rivera,
2019 WL 2578272, at *9 (the court considered rehabilation and the.
"unwarranted [sentencing] disparities among defendants" in
determining resentencing was appropriate). As set. forth below,
these factors further establish the sort of “extraordinary and
compelling reasons" that warrant a reduction of Hasanoff's-
sentence.

Cc. The Criteria for Reassessing the Length of Hasanof£'s
Sentence Weigh Strongly in Favor of a Sentence Reduction.

. The passage of time allows Hasanoff to provide this Court
with clear and unambiguous confirmation of his remorse and
contrition, backed up by concrete evidence of his full and
unconditional rehabilitation, thereby demonstrating that they are
genuinely and deeply felt. Significantly, Hasanoff expressed his
regret and rehabilitated himself well before this motion was even.
contemplated--a fact that should give this Court comfort in
concluding that the equities favor resentencing and that a
sentence of time served is fair, just and appropriate.

In determining whether Hasanoff's sentence should be.
reduced, the Court must decide, among other things, whether

Hasanoff presents a danger to the safety of any other person or

15
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 30 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 31 of 108

to the community, as provided in 18 U.S.C. § 3142(g). U.S.S.G. $§
1B1.13(2). If he does not, the Court looks to the factors
outlined in 18 U.S.C. § 3553(a)..As explained below, all of these
factors weigh strongly in favor of relief in Hasanoff's case.

1. Hasanoff Is Not a Danger.

Hasanoff's conduct for the past decade demonstrates that the
equities favor resentencing and that a sentence of "time served"
is sufficient, but not greater than necessary, to afford adequate
deterrence and protect the public from further crimes.

Hasanoff is fully rehabilitated and poses no danger to any
person or society if released. Hasanoff committed his crimes as a
young man with no criminal record. No one was physically injured
as a result of hasanoff's crimes. While Hasanoff agrees that he
has been convicted of a crime and sentenced to a term of
imprisonment, he is not a person who has made a life of criminal
activity, nor does he intend to re-enter society and begin to
involve himself in such activity upon release. Nothing in
Hasanoff's history indicates that he would be a danger if
released or. otherwise militates against the sentence reduction
requested here.

Additionally, it bears noting that courts nationwide have
recognized that the "positive correlation between age and
recidivism" is “impossible to deny." United States v. Nellun,

2005 WL 300073, at “3 (N.D. Ind. Feb. 3, 2005); U.S. Sentencing

 

Commission, The Effects of Aging on Recidivism Among Federal

Offenders, p.30 (Dec. 2017), available at

16
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 32 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 33 of 108

http://www.ussc.20v/sites/default/files/pd£/research~and-publications/
research-publications/2017/ 20171207 Recidivism-Age pdf ("Among offenders
released younger than age 21, 67.6% were rearrested compared to
13.4% of those released age 65 or older. The pattern is
consistent across age groups, as age increases recidivism by any
measure declined. Sentencing Commission studies further indicate
these low recidivism rates hold constant regardless of whether
someone served their. full-sentence or gained early release. Id.
at p.23. More particularly, courts have recognized that
defendants over the age of 40 (like Hasanoff, who is 44 years
old) have lower recidivism rates than younger defendants, and
that a defendant's age is ground for a lower sentence than would
otherwise be imposed. See United States v. Marzouca, 2008 WL
2169517, at “3-4 (E.D.N.Y. May 21, 2008)(reducing sentence from
239 months imprisonment to time served based in part on the
conclusion that "defendant is now approximately fifty years of
age").

During the time immediately prior to Hasanoff's arrest,
which landed him in this current position, Hasanoff did not have
a good sense of his place in society and was struggling with his
. identity. This constant struggle was such a large part of his -
life, that the price of eriminal activity and any promised reward
of belonging to a cause it provided, was, in his mind, worth
taking a chance. Like many others, he was young, impressionable,
and had sought guidance in all the wrong places. Hasanoff did not |

know any better, but has since learned that the price of freedom

17
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 34 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 35 of 108

is one that he will never again gamble with. Hasanoff has made a
promise to himself and loved ones that he will never again place
himself in any type of situation that may cause him to lose his
freedom. He has learned invaluable lessons since his arrest and
conviction, hard lessons and ones that he will never forget or
compromise. He has dedicated himself to becoming a better person
during the 10-plus-years spent incarcerated. While in prison,
Hasanoff has worked hard to better himself and has participated
in over 400 hours of educational and wellness courses~~including
business and management, personal finance, parenting, and
positive mental attitude.

The fact that Hasanoff will be an asset to the community,
rather than a danger, is further demonstrated by the multiple
offers of employment that have already been extended to Hasanoff.
Hasanoff has an extraordinary network of family and friends to
support him in successfully achieving his goal of leading an
exemplary life as a productive citizen. Backed by this support,
and in light of his history, there is no reason to believe
Hasanoff would present a danger to society.

2. The § 3553(a) Factors Weigh Strongly in Favor of Relief.

This Court must next weigh the factors set forth in 18
U.S.C. § 3553(a) to determine whether Hasanoff's motion for a
sentence reduction should be granted. Hasanoff's crimes, in which
no one was physically injured, coupled with an adult record
devoid of any other criminal crimes, weigh in favor of a reduced

sentence. Hasanoff's role and participation in the crimes were

18

 
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 36 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 37 of 108

the actions of a misguided man who has already spent over 10
years in prison. He has maintained strong family ties and has
used his time while incarcerated to complete numerous educational
courses and rehabilite himself.

The 10 plus years Hasanoff has already served in prison have |
been transformative for him. Hasanoff has dedicated himself to
his rehabilitation, personifying the objectives of § 3553(a)(2)
that incarceration "provide the defendant with needed educational
or vocational training, medical care, or other correctional
treatment." This factor ‘weighs heavily in support of granting
relief. The time Hasanoff has already served is more than
sufficient to achieve the objectives of his sentence and
incarceration, including to deter similar misconduct. Even during
Hasanoff's sentencing proceedings, the Probation Officer
recommended a below guideline sentence of 13-years. Hasanoff has
served approximately i3-years, calculating good time credit. See
United States v. Rodriquez, 2020 WL 1627331, at “42 (E.D. Pa.
Apr. 1, 2020)(finding § 3553(a)(2)(A) satisfied for the purposes
of compassionate release after defendant served the majority of
his prison sentence). The "just punishment" factor is especially
important under these highly unusual circumstances. When the
Court sentenced Hasanoff surely “the Court did not intend for
that sentence to ‘include incurring a great and unforeseen risk
of severe illness or death' brought on by a global pandemic."

United States v. Zukerman, 2020 WL 1659880, at “© (S+D+N.Y. Apr.

3, 2020)(granting Zukerman's compassionate release motion and

19

 
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 38 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 39 of 108

modifying his sentence to home incarceration after he had served
33 months of a 70-month sentence).

Finally, this Court should also consider the need to avoid
unwarranted sentence disparities among defendants with similar
records who have been found guilty of similar conduct. 18 U.S.C.

§ 3553(a)(6); see also Cantu-Rivera, 2019 WL 2578272, at “2

 

(finding a reduced sentenced would “also avoid unwarranted
disparities among defendants with similar records convicted of
similar conduct"). This factor, too, weighs strongly in favor of
a sentence reduction for Hasanoff. In cases like Hasanoff's,
courts have concluded that a sentencing departure was warranted
to comport with § 3553(a), particularly due to defendant's
characteristic, and the need to avoid unwarranted sentence

disparities. United States v. Benkahia, 501 F. Supp. 2d 748, 758

 

(E.D. Va. 2007); United States v. Muhtorov, 329 F. Supp. 3d 1289,
1301 (D. Col. 2018)("Criminal History Category of VI
substantially overrepresents Muhtorev's criminal history and the
likelihood he will commit other crimes, I find a Criminal History

of II does not."); see also United States v. Jumaev, 2018 U.S.

 

Dist. LEXIS 119916, 2018 WL 3490886, at "3-13.
D. Hasanoff Is Deserving of Mercy.

Hasanoff spends a lot of time thinking about his purpose in
life and what he wants to leave behind in the world. He has
advised others in prison to do the same and to live a clean life
once released. Through his actions and his words, Hasanoff

exhibits deep remorse for the serious crimes he committed. He

20

 

 

 
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 40 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 41 of 108

reflects on the decisions that he previously made on a daily
basis and deeply regrets his criminal conduct. Hasanoff's
experiences have shaped him into the man he is today and the man
that he will be if he is released. Hasanoff has kept his faith in
the justice system, and he has an unwavering commitment’ to
becoming a productive member of society if given a second chance.
He has a family ready to support him and a life to build if
released~-a life for which he has been preparing for 10 plus
years, despite a sentence that would suck the will to live out of
many. Hasanoff's conduct in prison, participation in
rehabilitation programs, and pronounced efforts in learning and
improving himself all demonstrate that he is deserving of the
relief he seeks.

The First Step Act authorizes this Court to reduce
Hasanoff's sentence to a more just term of imprisonment. Thus,
Hasanoff respectfully asks this Court to recognize that he

deserves mercy and redemption.

21

 
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 42 of 108
Case. 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 43 of 108

HASANOFF'.S EXTRAORDINARY POST OFFENSE REHABILITATION

Hasanoff's case also represents extraordinary post-offense
rehabilitation. Congress has made clear that "rehabilitation of
the defendant alone shall not be considered an extraordinary and
compelling reason." 28 U.S.C. § 994(t). The clear implication is
that rehabilitation can be a factor when considered in tandem
with other factors. Here, Hasanoff has demonstrated substantial
and extraordinary post-offense rehabilitation.

Hasanoff has programmed extensively. (Ex. E-1 and E-2, last
two programs reviews). Hasanoff has taught Accounting, Finance ©
and Business ACE classes using his background in Accounting and
Business. Additionally, according to Unit Team Staff, Hasanoff is
"Polite and respectful towards staff and inmates. Interacts with
staff and inmates and is. not considered a management. problem."
(Ex. E-2).

_In addition to teaching in the Education Department Hasanoff
works for the chapel as both an Orderly and inmate liaison for
the Muslim Faith Community. (Ex. F-1 - F-4). Hasanoff has taught
classes on morals, prayer, tolerance and moderation in Islam in
addition to coordinating various Islamic Community religious
functions. Hasanoff has been described by Chaplain Lee as
"respectful and professional", "an asset to our chapel .. .
other departments", “always willing to offer assistance", "highly
respected", and "humble" (Ex. F-i). The Reverand Osuji describes
Hasanoff as having "respectful and amicable manner", having a

“polite, approachable character'' and many other positive traits

22
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 44 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 45 of 108

(Ex. F+2). Hasanoff other reference letters speak to his
continued and consistent involvement in all his prison settings
over the years. (Ex. F-3, F-4).

After reading an article (Ex. G-2) in the “Wall Street
Journal, Hasanoff proposed a "deradicalization program" at FCI-
Otisville for convicted terrorists (Ex. G@-1) that the BOP was
exploring to establish. In 2019 Hasanoff met together with Ms.
Faust and Mr. Beard (from the National BOP Program Activities
Department) who are considering the proposal for FCI-Otisville.
Hasanoff even offered to volunteer to help facilitate any such
program.

Hasanoff currently still works in both the Education and
Chapel Departments at FCI-Otisville. Hasanoff has continued his
programming despite the fact he is ineligible for programming
good time credits under the First Step Act due to the nature of
his charges, which are excluded from earning additional good time
credit. Hasanoff's rehabilitation, all while maintaining a clear
prison record, are clearly extraordinary and exemplary. Indeed,
Hasanoff's only disciplinary violation is minor in nature,
relating primarily to violating email rules. Did not involve
violence, behavioral issues, weapons, narcotics or alcohol.

CONCLUSION

For all the foregoing reasons, Hasanoff respectfully
requests that the Court find that there are extraordinary and
compelling reasons warranting a reduction in Hasanoff's sentence,

and to reduce his sentence to time served.

23
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 46 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 47 of 108

Dated: July 8, 2020
Otisville, NY

Respectfully submitted,

 

Reg. No. 75730-083
FCI-Otisville
P.O. Box 1000
Otisville, NY 10963

24
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 48 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 49 of 108

CERTIFICATE OF SERVICE
I, Sabirhan Hasanoff, hereby certify under penalty of
perjury that on this 8th day of July, 2020, I caused to be served
a true and correct copy of the foregoing MOTION FOR COMPASSIONATE
RELEASE PURSUANT TO 18 U.S.C. § 3582(c)(1){A)(i) and EXHIBITS by

U.S. Priority Mail (in a properly-addressed envelope with first-

class postage duly paid) via U.S. Postal Service by depositing |»

said envelope and contents in the institutional's internal mail
system, on the following:

Department of Justice

United States Attorney's Office

for the Southern District of New York
1 Saint Andrew's Plaza

New York, NY 10007

I declare under penalty of perjury that the foregoing is
true and correct.

Executed on July 8, 2020.

 

25
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 50 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20

EXHIBITS

Page 51 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 52 of 108
Case 1:10-cr-00162-KMW Document 257. Filed 07/17/20 Page 53 of 108

EXHIBIT A
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 54 of 108
  
  
   
 
    
   

 
  

   

  

 
 

 

NEW YORK CITY
_DEPARTMENT-OF HEALTH
"AND MENTAL BYGIENE
Apr 13,2020 12: 9 “AM

4

x

1; DECEDENT'S

LEGAL: NAME - ABITKHAR

 

(First, Middle, Last Sulix)

* ' ¢

 

  
  

oH

GATE OF DEA

 

a Fi

MEDICAL GC

 
 
  

2a, New York City

 

 

 

 

 
   

 

 

 

    
  

 

 

 

 

     
  

 

   

 

  

 

 

 

? 2a. Type of Placa 450 Nursing HomevLong Term, Care Focity inietboone caro | 2s, Nama cf hospital-or othor taciity (inal facitty, street eddress)
ae Ze. Borough {1 SHospitallnpatient =» SO Hospkee Facility - ast A0 days -
= 20) Emamancy DeptOuipatlert, 6 () Decadent's Residencs . se ae
B|2e} Brooklyn [sODeedoaAnval «ZEN Other Spocily Kings County'Haspital
=! Date and Tine 82. (Momih) ay} (vearyyyy) 4. Sex 5. Dats last ailended by a Physician
a}  atDeath . : are dd yy
SB] ~April 12 2020 - Male. 04 12 2026
2y. rr" -Certha: i cory thal deal ‘occurred at the ime, dale and place indicated ard thatta the. inginy’or. poisoning DID NOT play any part 1 causing death,
3 _ “angthai déath did fict tocciirin any unusual manner ard was due anfraly to MAFURAL-C Teortticate, _ “oe.
3 eee MO.
ed
| Name of Medica! Gaitifer ERIC TANG REA
+ Signuitire Elecinnically Authenticeted
acess 401 Clarkson Ave, Biooklyi ate. APR-1 2-2020

 

   
   
   
  

' PERSONAL PARTICULARS .
fe be filled In Sy Funeral Olractarar, In case af Clty Gural, by al

 

Ta. Usual Residence Stata

 

7b. Com

 
  
   

“Tre insio Cy
Limits?-

 

 

 

 

 

  
    

New York ’ Kings Bi 44235 [182 Yas-20No
8Oateo!Brth (Month) {Day} vearmniyF .
Ag
September 12 5

 

 

 

 

 

 

  

  

 

  

  
 
 
 
 
    

 

   

   

 

 
   

 

 
 

 

 

 

   

     
    
     
  

tho fi Sopr ep OL ital schbol slab tha time-of death)
Usbeki tien Peer deges e Taba ages sa Hac MS, MEng, MEd, MSW. MBA}
zbekistan if
15. Evar in US. 16, MartalParnor Sistine 4 a6 2
Amed Forcas? | 48 Mardad 2Gtbensete 2 hi Rs 6G Divorve : vel
2B No 40 Marriad, but seq Mee" Now Fiatiel: we pelo
‘ : [root specter NE See : pve Ss Un

 

 

  

 

Za. Infomnarn's Name

 

  

 

  

 

 

 

 
  

 

 

 

  
  

 

Mustim Funeral Services of New York, Inc.

  
 

ZiP Code}
Gulsara Akyol 41235
2ta, Malhod of Disposition id
TSeurat 20 Cremation ave
5.0 Otiier Specity, ESS ies
2te, sain el Bepoon( Ci & Salo Faign OSES dd yy
“EB
"Totowa, ‘New Jersey = 18 2020
4 e2a. Funeral Eslebishment i ZIP Coco)

 

   

 

Changes approved [or filing by the: ‘Cénmnig loner of Hea
2020; No further entry beyond this ‘poi

 

  

 

  
 

 

 

EVT202004196677

 

and Menai Hygiene. The Gepariment of Health and Nentahtyene does nat catiyn
\ the. statements made thereddh, ast ag iagiiry as to the facts, has-been n peovide

Or ‘alteration of this tianscript 1s prohibited’
” purpose is the evasion or violation of any provisk oti oF the Heallti cade ar any ofher fav,”

 

 

ay
Vit AS tow. 01720}

 

 
 
   
   
  

nk

  

egistrar

A

   
 

 

 

 

 

en

St par

“4

re

eee
eG

ari

 

 
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 56 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 57 of 108

EXHIBIT B
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 58 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 59 of 108

Affadavit for Sabirhan Hasanoff Reg #75730083
June 25, 2020
Te Whor It May Concern;
My name is Saiyara Hasanoff. My son is Sabirhan Hasanoff, Reg # 75730083.

i am writing this affidavit to please ask that you consider him for compassionate release. A lot
has changed in the last few weeks for our family and we really need him home.

My dear husband, Abitkhan Hasanoff died on April 12, 2020 from COVID-19. We live in
Brooklyn, New York and we were both infected sometime at the end of March. We were sick at
home, but my husband's condition got worse. He was taken by ambulance to Coney Island
Hospital, where he was on a ventilator for almost a week and died once they transferred him to
the ICU at Kings County Hospital.

tam now alone. My husband worked to help support us and Sabirhan’s wife and children. He
also helped me at home. My husband took care of ail our grocery shopping, helping me with
doctor visits, house-work and so much more. | have osteo-arthritis in both my knees (having
one knee reptacement in 2014) as well as spinal arthrosis. | have a lot of pain in both my knees
and back from this and need a walker, While | recovered from COVID, | still feel the physical
effects from lung damage by the virus.

My younger son lives in Australia and my daughter has 3 small children and plans to move, and
is unable to help.

\f Sabirhan were released, | could live with him and his family and he would be my caregiver. |
respectfully ask that you consider him for compassionate release. | am now alone and
desperately need my son to be by my side. With my age and medical conditions, | don't know

how much jonger | am here to see him, and to have him be my care-taker would mean so much.

My doctor also says | have early stage Alzheimers. For him to be beside me and care for me
while | am still sound of mind would be the greatest gift.

| know he deeply regrets his past and the mistakes he has made. But he’s come a long way
over the decade plus he's served. | have seen first-hand the effects of COVID and am worried
sick about him catching it in prison.

| beg you to consider him for early home release to be by my side.

Thank you

Saiyara Hasanoff

scHAS Ad oF F,
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 60 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 61 of 108

 

EXHIBIT C
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 62 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 63 of 108

Wahida Hasanoff
419 Boxwood Lane
Farmingdale, NY 11735 6/24/2020

Re: Compassionate release application, Sabirhan Hasanoff/ 75730-083
To whom il may concern,

Please accept this letter as an affidavit for the compassionate release application of my
husband, Sabirhan Hasanoff (Sabir). Sabir and | have been married since 2001 and have 3
children together between the ages of 10-16. Since his incarceration in 2010 | have supported
our family by working in retail at Bloomingdales, some public assistance and financial support
from my father-in-law, Abithan Hasanoff.

Beginning with the Corona Virus shutdowns of schools and businesses in early 2020 and
culminating in the death of my father-in-law on 4/12/20 from COVID 19 our family circumstances
have dramatically changed for the worse:

A. | have lost my employment in retail al Bloomingdales which closed on March 15th and finding
another part time job has been impractical given my children’s’ schools have also closed in
March due to the pandemic. This has forced me to stay home to care for them and help them in
home schooling.

B. My father in law, since Sabir's incarceration, has been my primary financial support. Since
his death, and resulting lack of financial support, paying for my routine bills has become a
struggle. | have resorted to taking personal loans from friends and family lo cutting back on
expenses, where | can, just to make ends meel.

Allowing Sabir compassionate release will alleviate the difficult circumstances | am currently
facing. His presence will permit me to go back to work, provide a caregiver to our children as
well as Sabir’s elderly mother who is also left withoul a caregiver since the death of my father in

law. | do not have any other person who can fill these roles besides my husband.

| pray for your approval of his compassionate release application - it will realty mean a lot to me
and my family.

Thank you.

/y"
4

Wahida Hasanoff
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 64 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 65 of 108

 

EXHIBIT D
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 66 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 67 of 108
Bureat.of Prisons
‘Health Services
Medical Duty Status

 

 

   

Reg #: 75730-083 _ | timate Name: HASANOFF, SABIRHAN
~ conf ned to 9 the living quarters except meals. _—

___on complete bed rest: : _.bathroom privileges only Exp. Date:

xX cell: cell on fi rst floor: ~_single cell X lower bunk __ airborne infection isolation Exp. Date: 04/40/2021
__ other: = Exp. Date:? 5+.

   
  

 

 
    

 

Physical Limitation/igestriction. =

__allsporls Exp; Date:

x weightlifting: __upper body _X lower body oe Exp: Date: 04/30/2021

_X cardiovascular exercise: X running _ jogging ___ walking _X softball - Exp. Date: 04/30/2024
_X football X basketball X handball __Siationary equipment

__ other: . . Exp. Date:

    

May. have the following equipment in his/her possession: 900 ae a
Equipment Start Date | End Date Return Date

 

Brace - back 02/06/2017
HENEATED DISC AND PINCHED NERVE a
Eye Glasses 08/15/2016

      

D nitation: ee
Cleared for Food | Service: Yes

 

_X_No Restrictions

Comments: T7 - Reviewed 4/20

 

VanderHey-Wright, Jayne PA-C 04/29/2020
Health Services Staff - Date
Inmate Name: HASANOFF, SABIRHAN Reg #: 75730-083 Quarters: G03 SOL ;

 

ALL EXPIRATION DA: TES ARE AT 24:00

Generated 04/29/2020 41:34 by VanderHey-Wright, Jayne Burda of Prisons - OTV Page 1 of 1

 

 

 
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 68 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 69 of 108

EXHIBIT E-1
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 70 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 71 of 108

 

 

 

 

 
 

 

 

       
 

Individualized Reentry Pian - Program Review (Inmate Copy) SEQUENCE: 01611654
Dept. of Justice / Federal Bureau of Prisons Team Date: 01-02-2020
Plan is for inmate: HASANOFF, SABIRHAN 75730-083
(Assignment Description Start |
REG DUTY NO MEDICAL RESTR--REGULAR DUTY 08-13-2010
Current Drug Assignments © 02, See See AVES OM ak Re
[Assignment Description Start |
DAP UNQUAL RESIDENT DRUG TRMT UNQUALIFIED 03-16-2017
ED NONE DRUG EDUCATION NONE 41-13-2013
FRP:Details) = OES LOGS

  

 

 

 
 
   

   

 

 

[Most Recent Payment Plan

FRP Assignment: COMPLT  FINANC RESP-COMPLETED Start: 12-12-2017
Inmate Decision: AGREED $25.00 Frequency: QUARTERLY
Payments past 6 months: $0.00 Obligation Balance: $0.00

Financial Obligations "9 % fey Sabena

[No, Type Amount Balance Payable Status

+ ASSMT $200.00 $0.00 IMMEDIATE COMPLETEDZ

** NO ADJUSTMENTS MADE IN LAST 6 MONTHS **

 

 

Payment Détails 000s per
Trust Fund Deposits - Past 6 months: $400.00 Payments commensurate? N/A
New Payment Plan: ** No data **

 

  

Progress since last review

CSWITM: Inmate provided the folowing Certificates of Completion/Achievement: Facilitating Money and Banking ACE class in 02/2019 & 07/2019,
Advanced Training Fitness Class in 07/2019, Facilitating Patience and Gratitude in 09/2019, and Parenting Class: Systematic Training for Effective
Parenting in 10/2019.

 

Certificates in file to date: While at FCI Allenwood: Aquaculture Science in 06/2014, Parenting Inside/Out Dad in 09/2016, Money Smart in 10/2016,
Breaking Barriers in 11/2016, and Facilitated Self Publishing & Planet Earth in 11/2016, At FCI Otisville: Islamic - Three Fundamentat Principles Part iV
in 03/2017, Introduction to Horticulture in 04/2017, Victim Impact Workshop in 06/2017, Teen Parenting in 06/2017, Beginners Anatomy in 09/2017,
Walk/Run Fitness in 41/2017, Kinesiclogy Class in 11/2017, Health & Fitness Class in 12/2017, Program Development in 02/2018, Instructed ~
Accounting Principles class in 04/2018, Nutrition & Fitness and Fitness for All in 04/2018, A Guide to Sound Creed in 05/2018, ISSA Personal Trainer in
05/2018, Cooperative Parenting & Divorce in 05/2018, Instructed - Prayers in Arabic for Beginners in 06/2018, Impact Class in 07/2018, Accounting
Principles ACE class in 09/2018, Redemption and Rectification in 10/2018, Texttle/Embroidery and Upholstery in 17/2048, Doing Time in the Right Mind
in 12/2018, and Banking in 02/2019, Facilitating Spirituality and Purifying Ihe Soul in 02/2019, Skin Cancer Awareness in 04/2019 and Positive Mental
Altitude - Effective Alternatives in 04/2019.

 

  

Next Program Review.Goalg..0 0

 

CSW/TM: Recommend participating in Commitment to Change. He has participated in numerous programs and has facilitated some also, Continue
programing at your own leisure,

Long Term Goals

 

 
  

 

Spent some of his money. Again begin saving $S/month for release needs. Recommend tllizing Pre-Release account. Account balance: $68.34
Pre-Release balance: $0.00

 

 

 

 

 
 

 

Treaty Transfer: Eligible and interested.
Finance/Poverly Need Screen

Is there documentation in the PSR of any of the following?
Any history of Bankruptcy

No bank account

No assets nor liabilities noted in PSR

 

Xx. Debts noted in Credit Report or other sources

_ Tax Liabilitiesfback taxes

_ Unpaid alimony/child support

_ other indications of lack of financial management skills (specify)
YES_ xX NO (if any of the above, check yes)

If the answer is yes, the inmate has a financial/poverly skills need.

 

 

 

 

Sentry Data as of 01-02-2020 individualized Reentry Plan - Program Review (Inmate Copy) Page 2 of 4

 

 

 
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 72 of 108

 

 

 

Individualized Reentry Pian - Program Review (inmate Copy} SEQUENCE: 01611654
Dept, of Justice / Federal Bureau of Prisons Team Date: 01-62-2020
Plan is for inmate: HASANOFF, SABIRHAN 75730-0983
Facility: OTV OTISVILLE FCI Proj. Rel. Date: 01-26-2026
Name: HASANOFF, SABIRHAN Proj. Rel. Mthd: GCT REL
Register No.. 75730-083 DNA Status: NYMO00817 / 06-02-2011
43

 

03-05-1976

    
 

 

 

[Detaining Agency Remarks |
NO DETAINER

apt ere

Wi
Assignment
EDUC EVE

n

     
   
 

     

     
  

 
   

Description Start
EDUCATION EVENINGS 07-16-2019

   
  
   
 

   

   
 

 

‘Start

 

Assignment Description
ESL HAS ENGLISH PROFICIENT 11-12-2013
GED HAS COMPLETED GED OR HS DIPLOMA 01-17-2014

  
 
   

 

     

 

 

[SubFacl Action Description Start Stop |
OTV GP Cc NUTRITION SEMINAR ON FAST FOOD 08-23-2019 08-23-2019
OTV GP C SUN SMART SKIN CANCER 04-15-2019 04-15-2019
OIVGP oC MONEY AND BANKING 40-22-2018 02-08-2019
OTV GP CG TEXTILES & PRODUCTION VT CLASS 08-17-2018 11-09-2018
OTV GP Gc ISSA COURSE 04-26-2018 05-21-2078
OTV GP Cc PARENTING AND DIVORGE CLASS 02-28-2018 05-02-2018
OTV GP Cc ISSA NUTRITION 02-19-2018 03-19-2018
OTV GP c ISSA PROGRAM DEVELOPMENT 02-13-2018 02-13-2018
OTV GP Cc INTRO TO PHYSICAL FITNESS 11-06-2017 01-06-2018
OTV GP Gc WALKING NUTRITION 09-04-2017 11-05-2017
OTV GP Cc BASIC KINESIOLOGY 10-09-2017 11-04-2017
OTV GP Cc BASIC ANATOMY . 09-11-2017 . 09-30-2017
oWvGP Cc HEALTH FAIR 09-25-2017 09-25-2017
OTV GP w ASTRONOMY ACE CLASS 03-06-2017 04-02-2017
OTV GP Gc HORTICULTURE AM 02-27-2017 04-20-2017
ALM c RP6-REENTRY COGNITIVE SKILLS 10-12-2016 42-27-2016
ALM C RP6-FAMILY REUNIFICATION EVENT 42-09-2016 42-09-2016
ALM Cc HOW TO PUBLISH YOUR OWN BOOK 09-30-2016 11-47-2016
ALM c PLANET EARTH : 09-29-2016 11-15-2076
ALM Cc RP6-BREAKING BARRIERS CLASS 08-01-2016 41-01-2016
ALM Cc RP3-FDIC MONEY SMART - PART1 08-18-2016 10-20-2016
ALM c RP6-FAMILY REUNIFICATION EVENT 09-16-2016 09-16-2016
Cc RP6-INSIDE OUT DAD PARENT PROG 08-02-2016 09-28-2016
c AQUACULTURE SCIENCE VT AM 12-40-2013 06-12-2014

    
 
  

 

{rearing Date Prohibited Acts ]

 

 
 

Description Start

HEALTHY OR SIMPLE CHRONIC CARE 05-13-2070
CARE1-MENTAL HEALTH 12-04-2013

tat signment : ; J
Description Start

  
   
 

 
 

 

NO F/S NO FOOD SERVICE WORK 02-13-2017
NO PAPER NO PAPER MEDICAL RECORD 05-73-2010

 

Sentry Data as of 01-02-2020 - Individualized Reentry Plan - Program Review (Inmate Copy) Page 1 of 4
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 73 of 108-

EXHIBIT E-2
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 74 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 75 of 108

 

 

 

 

ee Individualized Reentry Plan - Program Review (Inmate Copy} SEQUENCE: 01611654
eS Dept. of Justice / Federal Bureau of Prisons. Toam Date: 07-11-2019
ae! Plan is for inmate: HASANOFF, SABIRHAN 75730-083 :
(Assignment Description Start
NO PAPER NO PAPER MEDICAL RECORD 05-13-2010

05-13-2010

REG DUTY NO MEDICAL RESTR--REGULAR DUTY

 

 

 

 

Current Drug Assignments). oe) se
(Assignment Description Start
DAP UNQUAL RESIDENT DRUG TRMT UNQUALIFIED 03-16-2017

ED NONE DRUG EDUCATION NONE 11-13-2013
(Most Recent Payment Plan

  

 

 

 

 

FRP Assignment: COMPLT FINANC RESP-COMPLETED Start: 12-12-2017
Inmate Decision: AGREED $25.00 Frequency: QUARTERLY
Payments past 6 months: $0.00 Obligation Balance: $0.00

Financiat Obligations: oo a A Se
[No. Type Amount Balance Payable Status

1 ASSMT $200.00 $0.00 IMMEDIATE COMPLETEDZ

 

*" NO ADJUSTMENTS MADE IN LAST 6 MONTHS **

    

Paymint Details

Trust Fund Deposits - Past 6 months: _ $500.00 oe

Payments commensurate ? ” NA So
New Payment Plan: "No data **

 

 

Progréss since last review

Inmate provided the following Certificates of Completion/Achlevement: Money and Banking in 02/2019, Facilitating Spirituality and Purifying the Soul in
02/2019, Skin Cancer Awareness in 04/2019 and Positive Mental Attitude - Effective Altematives in 04/2019. CTC did not run in the last 6 months.

 

PSYCH/ED: Positive Mental Attitude (PMA) Effective Altermatives Program is phase 2 of the Doing Time With The Right Mind Program. It teaches how
to have a positive attitude and analyzing and changing criminat and/or negative thinking errors In order to have a better life with more positive behavior,
This class meets for six weeks. He began the program on 2/27/2019 and completed it on 4/24/2079 with good participation.

AGLAR: Inmate Hasanoff facilitated a class on "Spirituality and purifying ihe soul." He is very active in the Islamic community. He facilitated a class
tilled “Redemption and Rectification", which is lessons and morals for the incarcerated, He facilitated a class called "Sound Creed", which Is a study on

Islamic beliefs.

 

Next Program Review. Goals USM Ee JESS |
CSW/TM: Recommend participating in Commitment to Change. He has participated in numerous programs and has facilitated some also. Continue
programing at your own leisure.

Long Term:Goals oo wo! io
Sent some of his money. Again begin saving $5/month for release needs. Recommend utilizing Pre-Release account.
Account balance: $183.92

Pre-Release balance: $0.00

RRC/HC Placement’

 

 

       

 

 

  

 

 

    

Treaty Transfer: Eligible and interested.

 

Unit Tearn

Polite and respectful towards staff and Inmates. interacts with staff and inmates. Not considered a Management problem

Education

Pragress past 6 mos: Good short term goals: Complete 1 Adult Continuing course for Pre- Eroployment/ work prep Win 6 mos. Enrall in Post-
Secondary course win 6 mos. Complete Computer VT & 1 other VT course. ,

 

 

sn ' mm oF fat ad ama

 

 
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 76 of 108

 

 

 

 

 

 

Individualized Reentry Plan - Program Review (Inmate Copy) SEQUENCE: 01611654
Dept. of Justice / Federal Bureau of Prisons Team Date: 07-11-2019
Plan is for inmate: HASANOFF, SABIRHAN 75736-0483
Facility: OTV OTISVILLE FCI Proj. Rel. Date: 01-26-2026
Name: HASANOFF, SABIRHAN Proj. Rel. Mthd: GCT REL
Register No. 75730~083 DNA Status; NYMOG0817 / 06-02-2011
Age: 43
Date of Birth: 03-05-1976
Detainers. oe ay
[Detaining Agency Remarks
NO DETAINER

 

Current Work Assignments ~.

 

 

     

 

 

 

 

 

 

 

[Fac Assignment Description Start

OTV EDUC PM EDUCATION PM 05-16-2018

Current Education Information. 9 NPE ON ee os,
[Faci Assignment Desstation Start |
OTV ESL HAS ENGLISH PROFICIENT 44-12-2018

OTV GED HAS COMPLETED GED OR HS DIPLOMA 01-17-2014

Education Courses: 0 SERED a REDRESS De a
[SubFaci Action Description Start Stop
OIVGP Cc SUN SMART SKIN CANCER 04-15-2019 04-15-2019
OTVGP Cc MONEY AND BANKING 10-22-2018 02-05-2019
OTVGP c TEXTILES & PRODUCTION VT CLASS 08-17-2018 11-09-2018
OTVGP CG ISSA COURSE 04-26-2018 05-21-2018
OTVGP ¢ PARENTING AND DIVORCE CLASS 02-28-2018 05-02-2018
OTVGP Cc ISSA NUTRITION 02-19-2018 03-19-2018
oTVeP Cc ISSA PROGRAM DEVELOPMENT - 02-43-2018 02-13-2018
OTVGP Cc INTRO TO PHYSICAL FITNESS 11-06-2017 01-06-2018
OTVGP C WALKING NUTRITION 09-04-2017 14-05-2017
OTVGP Cc BASIC KINESIOLOGY 10-09-2017 11-04-2017
OTVGP Cc BASIC ANATOMY 09-11-2017 09-30-2017
oTVGP Cc HEALTH FAIR 09-25-2017 09-25-2017
OTVGP WwW ASTRONOMY ACE CLASS 03-06-2017 04-02-2017
OTVGP CG HORTICULTURE AM 02-27-2017 04-20-2017
ALM ° Cc RP6-REENTAY COGNITIVE SKILLS 10-12-2016 12-27-2016
ALM c RP6-FAMILY REUNIFICATION EVENT 12-09-2016 12-09-2016
ALM Cc HOW TO PUBLISH YOUR OWN BOOK 09-30-2016 11-17-2016
ALM Cc PLANET EARTH 09-29-2016 11-45-2016
ALM Cc AP6-BREAKING BARRIERS CLASS 08-01-2016 11-01-2016
ALM Cc RP3-FDIC MONEY SMART - PART1 08-18-2016 10-20-2016
“ALM c RP6-FAMILY REUNIFICATION EVENT 09-16-2016 09-16-2016
ALM C RP6-INSIDE OUT DAD PARENT PROG * 08-02-2016 09-28-2016
ALM fe AQUACULTURE SCIENCE VT AM 12-10-2013 06-12-2014
Discipline History (Last 6:months). on
|Hearing Date Prohibited Acts

 

** NO INCIDENT REPORTS FOUND IN LAST 6 MONTHS **

 

Current Garé Assignments .”

 

 

   

 

 

[Assignment wee — Start oO ~ |
CARE1 HEALTHY OR SIMPLE CHRONIC CARE 05-13-2010
CARE1-MH : CARE(-MENTAL HEALTH — 12-04-2013
Current Medical Duty Status Assignments...
[Assignment Description Start
ATH RESTA NO SPORTS/NO WEIGHT LIETING 02-06-2017
LOWER BUNK LOWER BUNK REQUIRED 01-11-2018

NOFIS NO FOOD SERVICE WORK 02-13-2017

~ . m 4 Ne ad A ‘ eon ” oo: . me m _ - a ' _ ‘ mn 4 om
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 77 of 108

 

EXHIBIT F-2
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 78 of 108
Document 267g Fipgatinda® dtagad 2ieel 08

Federal Bureau of Prisons

 

 

Chaplaincy Services Federal Correctional Institution
Otisville, New York 10963

January 13, 2019

To Whom It May Concern:

This letter is in recognition of inmate Hasanoff’s role as facilitator
and inmate Imam of Muslim community programs at the FCI Otisville NY.

Mr. Hasanoff arrived at Otisville in January 2017 and during this time
has facilitated many programs in the Chaplaincy department including:
- Organizing and leading Muslim prayer services

- Facilitating faith based programs including the following:

oO Redemption and Rectification — lessons and morals for the
incarcerated

oO Beginners prayer classes

Oo Guide to sound creed - tolerance and moderation in Islam

Mr. Hasanoff has also served as liaison with Chaplain staff in arranging
Ramadhan fasts, Islamic holidays and religious celebrations. He has
always conducted himself ina respectful and professional manner while
maintaining a positive outlook as a mentor to other inmates.

In addition to these contributions, Mr. Hasanoff works in the education
department where he teaches Introductory Accounting and Money and
Banking classes. We appreciate Mr. Hasanoff's continued efforts in
helping others, and himself, in rehabilitation programming at the FCI
Otisville NY. .

Mr. Hasanoff is not only a true asset to our Chapel, but he is an asset
to other departments. He is always willing to offer his assistance
and has an excellent rapport with all the inmates who come to Chapel
whether he is a Muslim or not. He is highly respected by ali men.
regardless of their religious background and their faith traditions.
He is humble and his daily walk and service to others have been
consistently exemplary to many.

I wholeheartedly recommend him and if you have any questions regarding
his character, personality, or all the work he performed here,
please contact me at 845-386-6738.

Sincerely,

Chaplain Lee
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 80 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 81 of 108

 

EXHIBIT F-2
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 82 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 83 of 108

ees Fm

PRG OF .
CoS U.S. Department of Justice
BY SB. NENA

   
  

oP a Federal Bureau of Prisons
er A
eS ie Ay
Gas” onal Institut

“ee Federal Correctional Institution

 

Chaplaincy Services
Otisville, New York 10963

August 16, 2019

MEMORANDUM FOR TREATY TRANSFER

 

FROM: Rev. Fr. Ngozi” Osuji, Staff Chaplain
SUBJECT: Hasanoff, Sabirhan, 75730-083

The above stated inmate is the Muslim Faith Liaison at the Federal
Correctional Institution (FCI), Otisville, New York.

I/m Hasanoff interacts and coordinates with every department at
the OTV facility in a professional, respectful, and amicable
manner. Here at our Religious Services Department, he organizes
various religious activities in the chapel area for the Islamic
inmate population which is exclusively reserved for the Imam at
any Mosques during Jumah. His politeness, approachable character,
and deep knowledge in various fields, including the Islamic
religion, have helped in no small measure to make him retain the
leadership position for more than two years. This is not a common
experience in a prison setting with big numbers of faith groups.
In my position, I know i/m Hasanoff as a man of deep faith which
translates to love for his family and peace for entire human race.

I hereby attest to his hard work, affable, and good team spirit in
taking viable initiatives. He does not wait to be asked to do any
work assigned to him, but does it admirably anyway. I commend his
constant clean and neat outlook. His involvement in faith-based,
re-entry, and academic programs help him focus on being a better
person in and eventually out of prison. While on the streets, he
was an Accountant, a skill he teaches freely to other inmates at
the Kducation Department during classes. The positive impact this
singular contribution brings to FCI cannot be overstated.

Therefore, I have no reservations recommending him to you for
favorable consideration of a treaty transfer with a view to giving
him a second chance. God’s choices blessings.

 

 
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 84 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 85 of 108

 

EXHIBIT F-3
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 86 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 87 of 108

US. Department of Justice
Memorandum
Federal Bureau of Prisons

Federal Correctional Complex, Allenwood

 

 

Federal Correctional Institution-Allenwood
P.O. Box 2500
White Deer, PA 17887

December 8, 2016

To Whom It May Concern:

Inmate Sabirhan Hasanoff, #75730-083 is assigned to the Federal
Correctional Institute Allenwood, Education Department as VT
Worker from 5-20-16 to present.

The work assignment listed above includes the following duties
at the FCE Allenwood, Education Department:
e Assisting the Aquaculture VT program with the maintenance,
upkeep of its operations.

Along with this work assignment, Inmate Hasanoff has aiso
instructed numerous evening Adult Continuing Education Courses.

He successfully completed a 240 hour Aquaculture VT program with
exceptional scores.

“Phis letter is intended to provide certification of the inmate’s
work assignment and educational programming from the dates
listed above; therefore, it does not make any implications of
his work attendance, work performance, or personal character.

Thank

Molly Bittenbender
Assistant Supervisor of Education

 
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 88 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 89 of 108

EXHIBIT F-4
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 90 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 91 of 108

UNITED STATES GOVERNMENT
MEMORANDUM

 

 

Metropolitan Correctional Center, New York, New York
Date: November 16" 2012
MEMORANDUM FOR: TO WHOM IT MAY CONCERN
FROM: Rev. Steve Mun, Chaplain

SUBJECT: Mr. Hasanoff Sabirhan
Register Number: 75730-083/ Housing Unit—7 8

This memo is being written-to. acknowledge the outstanding contribution that Mr. Hasanoff has made
as an active member of Muslin Faith Community at the MCC New Yorks,

Mr. Hasanoff arrived at the MCG. New York in May 2010 and immediately ediablished himselfasa

. faithfol mevaber of the ‘Muslim community. Mr.Hasanoff has-been attending at weekly Jumah
services and assisting: for T uthah- services in the capacity of. helper f for Mulsim community, and is |
doing-a wonderful job in that role. ot

Mr. Hasanoff is in line for a Certificate of Appreciation for his outstanding service to the Muslim

Faith Community. 4
x 5

The Religious Services Department sees Mi Hasanoff a positive model for other Maslin, jmates ae

bite. and prays that he continues to strive for excellence i in faith..

7

16

   
    

Rev. Steve Mun, Chaplain

phedivsasal tym af Ment (teen eden eee ges bee Speen a
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 92 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 93 of 108

EXHIBIT G-1
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 94 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 95 of 108

Counselor Melendez,

In the attached Wall Street Journal article From 2/7/18 regarding
religious extremism in U.S. Federal Prisons, it mentions "The
Bureau (£boP) is assassing programs geared towards violent
extremisin that havé been adopted in various jurisdictions." These
programs, which exist in furope & tne Middle East, are otoerwise
referred to as deradicalization prograns and have had hizh success
rates in ceducing racidivism amonzst inmates convicted of
Terrorisin related offsnsas.

I am proposing that OTV FCI establish a deradicalization program
for U.S. BoP lnmates convicted of Terrorism related offensas, As
mentioned in the attached article, this program could incorporate
elements from the overseas deradicalization programs combined with
religious instruction by vetted and cleared outside Islamic
clerics. As an inmate with a Terrorism offense I would be prepared
to help Facilitate such a progcam. OTVY would be an ideal
institution For such a program due to the Following:

1.) The existing PODS program for ex-ganz inembers has many
Similacities to those convicted of Terrorism. i.e. many ignorant &
disenfranchised muslims fall victiin to propazanda of online
extremist grou, s.

2.) OTV has a cobust religious services department through which
outside Imams (muslim clergy) could be brought inte teach the true
Islam of peace & non-violence. This would be essential, as
misunderstanding of Islam is the root cause of Terror related
offenses,

3.) Similar to the Victim Impact program, OV deradicalization
program could include eleinments that allows ex-terrocists to see
the impact of their crimes had on tneir victtiis.

4.) The OTV Psychology Dept. could facilitate a mentoc/mentee
aspect as with the PTSD progeam offered in Danbury.

5.) Tne majority of federal inmates with Terrorism charges are
housed in FCL's making OTV a suitable institution for such a
program - Further, bed space is plentiful.

6.) The current muslim population of OTV #CI is less than 46
inmates of which taree are held on Terrorism related charges. This
makes security and monitoring easier compared to larger compounds.
This further reduces the risk of the spread of radicalization.

Toe vast majocity of inmates serving time for Terrorism charges
will be going home (i.e. are not serving life sentences),
Currently, there is no programs offered to address the issue of
radicalization (i.e. some of these inmates may still pose a
potential danger to society). The Bureau has recognized the need
for a program addressing extremism and establishing one at OTV
would meet this challenee.

As a First step, it may be worthwhile to contact the person in the

BoP guoted above. I can nelp prepare a woce detailed proposal if
the administration chooses to pursue such an endeavor.

Hasanoff, Sabic (reg: 75730-083)

 
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 96 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 97 of 108

EXHIBIT G=2
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 98 of 108
  
 

 

 

 

 

 

 

 

 

tite

tare tinit

 

 

 

 

 

 

 
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 100 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 101 of 108

 

EXHIBIT H
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 102 of 108
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 103 of 108

Gulsara Akyol
100 Oceana Dr West Apt 3H
Brooklyn, NY 11235

April 26, 2020
Dear Warden,

| am writing to respectfully ask you to consider my brother, Sabirhan Hasanoff Reg# 75730083
for compassionate release.

Our father, Abitkhan Hasanoff, died on April 12, 2020 from Covid-19. He was sick at home for a
week, and was in the hospital for another week on a ventilator. Prior to the shut-down order, my
father was working full time in his Brooklyn newsstand. He worked at his newsstand 7 days a
week for the past 31 years and used it to support his own kids; and after Sabirhan’s
incarceration, his grandchildren.

Despite being 73 and having had major heart surgery in 2015; he continued to work to provide
financially for Sabirhan’s wife and 3 children, ages 16, 13 and 10. His biggest concern before
his illness and death was how to provide for his grandchildren.

Sabirhan has served almost 70% of his sentence, having spent over a decade of his sentence.
| understand the seriousness of his crime, but | know he deeply feels remorse and regret and
has always accepted full responsibility. His conduct has been exemplary and he has been a
model inmate. He is the inmate liaison with senior staff for the Muslim community in Otisville,
and has taught classes in the education department. He has also been working closely with
Rabbi Richter on creating a “de-radicalization” program for other inmates.

lf he were to be released, he would reside with his wife and children, and our Mother, who
currently has early onset Alzheimers, and requires care. He would be able to run my father’s
newsstand to financially support himself and his family.

{ hope you will consider our request.

Please stay healthy and safe.

Regards,

Gulsara Akyol
(917} 498 3081
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 104 of 108
Case 1:10-cr-00162-KMW

 

BAY
2628 E 18TH ST
BROOKLYN, AY 11205-9997
350991 -0303
(860)275-8777

 

Qty Unit Price
Price

$0.55 $0.55

Product

 
  

First-Class Mail@ 1

 

 

 

 

 

 

 

 

Sk
ra Passes

ua g ets i CASE Tn Rrra, Letter
Lr ave 5

Vai tae ce ea (Donest ic) ’ 5
a a tur A A h & SVILLE, NY 10963)
mu = SP ext (Wet ght:0 Lb. 0.30 02)
o - {EStimated Delivery Date)
Fetum Recent hanno ware (Friday 05/01/2020)
PY} $_3 tags
So CRetum Recalpt fetectronic) $_ $trri Certified $3.55
EE | DeentieciatrestictedDetey § kt TI : (USPS Certified Mail #)
oy | DAs signature Requived 5 Ar aig tb (70191640000041285110)

EJ Adult Signatur Rostvicted Bolvery $ LA, wn ne en ee en tee
Postage «= Total : $4.16
= nnn eee ee ne eee eee
rm
a Credit Card Remitd $4.10
o at MESA A ane - (Card Name: VISA)

KR Ie eet UG Tee cit Pb CP CeO (Account # XXXKKKKKXXHKXS1023
Conenee LV SACRA (Ropr oval #:06172D)
FARO I Transaction, #:728)
RT rene O96 (ATD : A0000000031010 Chip)
a ean (AL: VISA CREDIT)
(PIN:Not Required CHASE VISA}

Text your tracking number to 23777
C2USPS) to get the latest status,
Standard Message and Data rates may
apply. You may also visit www.usps.com
USPS Tracking or call 1-800-222-1811.

In a hurry? Self-service kiosks offer
quick and easy check-out. Any Retail
Associate can show you how.

Preview your Mail
Track your Packages
Sign up fer-FREE 8

waw, informeddel i very .com

   
  
   

 

  
   

All saleS final on stam .
Refunds for guaranteed Services only:
hank you for your Husiness.
;

HELP US SERVE YoU’ BETTER

TELL US ABOUT YOUR RECENT
POSTAL EXPERTENCE

    
   
   
      
    

Go to:
https: //postal exper jence.com/Pos

%40-5110-0088-001-00037~70455-02

    
    

or scan this code with
your mobile device:

  
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 106 of 108
 

 

 

i

¥SQ WTATUO Fy)

A
i
4
:
A
4
4.

te
=
=
ot
=
a
a
oo
eS
5
a

 

¥OQ PAIATIOAS
PURTLE HEART
¥SM UTATZHOR

 

 

 

 

 

Jul 1.67020

rs ee CLERK’S OFFICE

 

    

4

 
Case 1:10-cr-00162-KMW Document 257 Filed 07/17/20 Page 108 of 108
